Case: 19-50374      Document: 00515256500         Page: 1    Date Filed: 01/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-50374                           January 3, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ALFONSO GARCIA-SUAREZ, also known as Jose Alonso Garcia-
Suarez, also known as Jose Garcia, also known as Jose Alfonso Garcia

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CR-378-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Alfonso Garcia-Suarez appeals his guilty plea conviction for illegal
reentry into the United States. See 8 U.S.C. § 1326. Garcia-Suarez entered a
conditional guilty plea, reserving the right to challenge the district court’s
denial of his motion to dismiss his indictment. He was sentenced to 18 months
of imprisonment and three years of supervised release. Although Garcia-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50374     Document: 00515256500    Page: 2   Date Filed: 01/03/2020


                                 No. 19-50374

Suarez was recently released from prison and removed to Mexico, his appeal
of his conviction is not moot. See Spencer v. Kemna, 523 U.S. 1, 7-10 (1998);
United States v. Lares-Meraz, 452 F.3d 352, 355 (5th Cir. 2006).
      On appeal, Garcia-Suarez reiterates his district court argument that his
prior removal was invalid because the notice to appear that initiated his
removal proceeding was defective for failing to specify a place, date, and time
for his hearing.     He reiterates also his district court arguments that his
removal was fundamentally unfair, the removal order was void, and the
Government failed to establish an essential element of the illegal reentry
offense under § 1326.      He concedes that his challenge is foreclosed by
precedent. See United States v. Pedroza-Rocha, 933 F.3d 490 (5th Cir. 2019),
petition for cert. filed (U.S. Nov. 6, 2019) (No. 19-6588); Pierre-Paul v. Barr,
930 F.3d 684, 689-93 (5th Cir. 2019). He raises his challenge in order to
preserve the issue for further review.
      The Government has filed an unopposed motion for summary
affirmance, agreeing that the issue is foreclosed by Pedroza-Rocha.
Alternately, the Government requests an extension of time to file its brief.
      We conclude that, as the parties represent, Garcia-Suarez’s challenge is
foreclosed. See Pedroza-Rocha, 933 F.3d at 496-98; Pierre-Paul, 930 F.3d at
689-93. Accordingly, the motion for summary affirmance is GRANTED, the
alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court is AFFIRMED. See Groendyke Transp., Inc. v.
Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).




                                         2